 1
 2
 3
 4
 5
 6
 7
 8
 9
10                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
11
12    In re:                                                 CHAPTER 7

13    DANIEL PEREZ,                                          BANKRUPTCY NO. 17-44735
14
                   Debtor.
15
                                                             ADVERSARY NO. 18-4053
16    DANIEL PEREZ,
17
                  Plaintiff,
18                              vs.
19    AUTOMAX USA,
20                                                           JUDGMENT
                 Defendant.
21
22                                      JUDGMENT SUMMARY

23             There is a monetary judgment in this case. The amount awarded is $1,330.00 owed by
24
     the defendant Automax USA.
25
26                                                                             Dorothy A. Bartholomew
                                                                                       WSBA No. 20887
27                                                                       DOROTHY BARTHOLOMEW, PLLC
                                                                            5310 12th Street East, Suite C
28                                                                                       Fife, WA 98424
                                                                                 Phone: (253) 922-2016
                                                                                    Fax: (253) 922-2053
 1
 2
                        FINDINGS OF FACT AND CONCLUSIONS OF LAW
 3
     The Court, having reviewed the pleadings and files herein, having heard the argument of
 4
 5   counsel, if any, and being otherwise, fully informed on the premises does hereby make the

 6   following findings of fact:
 7
            1.      The debtor did file a bankruptcy petition in the above-referenced case.
 8
            2.      The Court has jurisdiction to hear the matter as a “core” proceeding.
 9
10          3.      The defendant, Automax USA was named in the bankruptcy schedules.

11          4.      Automax USA was served properly, and more than thirty (30) days have elapsed
12
                    with no response.
13
            5.      A separate order has been issued granting a default against Defendant.
14
15          6.      Defendant is the holder of the title to the 2003 Mitsubishi Galant Vin #

16                  4A3AA46G83E092993.
17          7.      The debtor has been incurring storage fees of $70-$80 per month.
18
            8.      As of the filing of the complaint, the amount in storage fees spent by debtor is
19
                    $580.00.
20
21          9.      Debtor and debtor’s counsel have made multiple requests to the defendant to
22                  either turn over the title or to come and pick up the vehicle.
23
            10.     The debtor has incurred reasonable attorney fees of $750.00 in filing this action.
24
     Now, therefore, it is hereby;
25
26                                                                                Dorothy A. Bartholomew
                                                                                          WSBA No. 20887
27                                                                          DOROTHY BARTHOLOMEW, PLLC
                                                                               5310 12th Street East, Suite C
28                                                                                          Fife, WA 98424
                                                                                    Phone: (253) 922-2016
                                                                                       Fax: (253) 922-2053
 1             ORDERED that the Plaintiff is granted a Default Judgment against Defendant; it is
 2
     further
 3
               ORDERED that the Defendant Automax USA, shall either turn over the title to the 2003
 4
 5   Mitsubishi Galant, or retrieve the property from storage within 30 days of entry of this Order; it

 6   is further
 7
               ORDERED that the debtor is awarded $1,330.00 in reasonable attorney fees and costs
 8
     for having to file this action.
 9
10
11   IT IS SO ORDERED.
12
                                              ///End Of Order///
13
     Presented by:
14
15
     /s/ Dorothy A. Bartholomew
16   Dorothy A. Bartholomew
     WSBA No. 20887
17
     Dorothy Bartholomew, PLLC
18   5310 12th Street East, Suite C
     Fife, WA 98424
19   Phone: (253) 922-2016
20   FAX: (253) 922-2053
     Attorney for Daniel Perez
21
22
23
24
25
26                                                                               Dorothy A. Bartholomew
                                                                                         WSBA No. 20887
27                                                                         DOROTHY BARTHOLOMEW, PLLC
                                                                              5310 12th Street East, Suite C
28                                                                                         Fife, WA 98424
                                                                                   Phone: (253) 922-2016
                                                                                      Fax: (253) 922-2053
